12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Ronald Jerry SAWYER, Petitioner.In re Ronald Jerry SAWYER, Petitioner.
Nos. 93-8060, 93-8061.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 25, 1993.Decided Nov. 19, 1993.

On Petitions for Writs of Mandamus.
Ronald Jerry Sawyer, pro se.
PETITIONS DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
In these consolidated actions, Ronald Jerry Sawyer petitions this Court for writs of mandamus directed to employees of the Greensville Correctional Center.  Because neither petition presents circumstances warranting extraordinary relief, we deny both petitions.


2
In No. 93-8060, Sawyer requests this Court to issue an order "forcing Respondents to cease experimentation of and with Petitioner and his peers' lives" and "returning all regular [privileges], rights and liberties of Greensville Correctional Centers Mental Health Unit."   Sawyer alleged numerous concerns in his petition concerning various conditions at the facility.  In No. 93-8061, Sawyer requests transfer to another facility, access to a telephone, and access to a photocopier.  He also states that he has enemies at the facility and that he is not receiving proper medical treatment.  Mandamus relief is inappropriate where there are other remedies to vindicate a petitioner's rights.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Since there are other means by which Sawyer could obtain relief, we deny his petitions for writs of mandamus.*


3
PETITIONS DENIED.



*
 We grant Sawyer leave to proceed in forma pauperis;  we deny his motions for investigation, his motion for production of documents, and his motions for general relief